Citation Nr: 1025917	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to increase in the ratings for a low back 
disability, currently assigned "staged" ratings of 20 percent 
prior to September 12, 2009 and 40 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1997 to February 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina (that continued that 
percent ratings, each for the Veteran's knee disabilities), and 
an April 2008 rating decision of the Philadelphia, Pennsylvania 
VARO (that continued a 20 percent rating for the low back 
disability).  An interim (September 2009) rating decision 
increased the rating for the low back disability to 40 percent, 
effective September 12, 2009.   The Veteran's claims file is now 
under the jurisdiction of the Philadelphia RO.  In January 2010, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is included in the claims file.

The matter of the ratings assigned for low back disability 
is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Veteran if any action on his part is required.


FINDINGS OF FACT

The Veteran's service connected right and left knee disabilities 
(chondromalacia with Osgood-Schlatter's disease) are not shown to 
have been manifested by subluxation or lateral instability of 
either knee, or by flexion of either knee limited to 45 degrees, 
or extension of either knee limited to 10 degrees; additional 
limitations due to pain, weakened movement, excessive 
fatigability with use, or incoordination are not shown.

CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for right knee disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (Codes) 5019, 5257, 5260, 5261 (2009).

2.  A rating in excess of 10 percent for left knee disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59. 4.71a, Codes 
5019, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Letters in August 2006, February 2008, and June 2008 
explained the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence he 
was responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record; he has not alleged 
that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in September 2006, February 2008, 
and September 2009.  These examinations were adequate as they 
were thorough, and the findings reported were sufficient to 
consider the applicable rating criteria.   See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims. 

Factual Background, Legal Criteria, and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §  4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings 
may be assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.

There is no specific diagnostic code for chondromalacia (or 
Osgood-Schlatter's disease).  Consequently, the Veteran's 
service-connected knee disabilities must be rated by analogy.  
See 38 C.F.R. § 4.20.  The RO has selected Code 5019 (for 
bursitis) as the most appropriate analogous codes.  The Board 
(noting that Codes 5013 through 5024, except for Code 5017, are 
rated under the same criteria) finds that designation appears 
appropriate, and that an alternative rating under Code 5257 would 
also be appropriate.   
Under Code 5019, the disability is rated on limitation of motion 
of the affected part as degenerative arthritis.  38 C.F.R. 
§ 4.71a.  Under Code 5260, limitation of knee flexion warrants a 
10 percent rating when limited to 45 degrees, and a 0 percent 
rating when limited to 0 degrees (or lesser limitation).  Id.  
Under Code 5261, limitation of knee extension warrants a 10 
percent rating when limited to 10 degrees, and a 0 percent rating 
when limited to 5 degrees (or to a lesser degree).  Id.  

Knee disability may also be rated under Code 5257, based on 
recurrent subluxation or lateral instability.  Under Code 5257, a 
10 percent disability rating is awarded for slight recurrent 
subluxation or lateral instability; a 20 percent disability 
rating is warranted for moderate recurrent subluxation or lateral 
instability; and a 30 percent disability rating is awarded for 
severe recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.  

Under Code 5003 (for degenerative arthritis) a 10 percent 
(maximum) rating may be assigned for X-ray confirmed arthritis of 
a joint where there is limitation of motion/painful motion, but 
with limitation less than required for a 10 percent rating under 
the Code for evaluating the specific joint.  38 C.F.R. § 4.71a.

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

Consideration of other diagnostic codes for rating knee 
disability (5256, 5258, 5259, 5262, 5263) is inappropriate in 
this case as the Veteran's knee disabilities do not include the 
pathology required in the criteria for those Codes (ankylosis, 
dislocated or post-removal semilunar cartilage, malunion or 
nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. 
§ 4.71a.  

An October 2001 rating decision awarded the Veteran service 
connection for chondromalacia patella with Osgood-Schlatter 
disease of both knees, rated 10 percent, each, effective April 
30, 2001.

The Veteran submitted a claim for an increased rating for his 
right knee in August 2006, and a claim for an increased rating 
for the left knee in January 2008.  He asserts that higher 
ratings are warranted.

An August 2006 VA outpatient treatment record notes the Veteran 
presented in [the emergency room] with a complaint of right knee 
pain and swelling which, he reported, began 3 months prior (in 
May) when his knee "popped out of joint".  Objective 
examination found range of motion within normal limits.  Strength 
with flexion/extension was full (5/5).  The Veteran complained of 
aching pain (which did not require medication).  There was slight 
swelling at the infrapatellar area.  It was noted that the 
Veteran walked independently without assistive device, and 
without gait deviation.  A knee brace was ordered. 

On VA joints examination for the right knee in September 2006, 
the above-reported August 2006 outpatient visit was noted.  The 
Veteran reported pain in the knee most of the time and some 
swelling at the insertion of the infrapatellar tendon onto the 
proximal tibia, with that area being quite tender to the touch.  
He reported that the knee has given out, causing him to stumble 
and fall.  He reported taking Motrin for pain with minimal 
relief.  He did not use crutches or a cane but was in the process 
of getting another brace at the time of examination.  There were 
no episodes of dislocation or subluxation and no inflammatory 
arthritis reported.

Upon physical examination, the right knee was very slightly puffy 
around the infrapatellar insertion.  There was some significant 
prominence of the right tibial plateau.  There was tenderness 
from the superior aspect of the patella down to the mid-tibia to 
direct palpation.  There was no redness and very slight swelling.  
There was no abnormality to varus or valgus stress, and no drawer 
sign or McMurry's sign could be elicited.  Flexion was to 135 
degrees with pain reported.  Extension was to 0 degrees, with 
pain through the last 10 degrees.  Motor and sensory examination 
of the right knee was normal, and there was no change with 
repetitive motion.  The examiner diagnosed patellofemoral 
syndrome with old Osgood-Schlatter's disease and residuals, also 
called chondromalacia patella.

In correspondence received January 30, 2008, the Veteran sought 
an increased rating for his left knee disability.  On February 
2008 VA joints examination (for both knees), he complained of 
severe constant pain of both knees.  He presented with a mild to 
moderate antalgic gait and used a right knee brace.  He denied 
the use of canes, crutches, walkers or wheelchairs.  He reported 
difficulty in prolonged standing and walking for more than a 
half-hour, walking up and down steps, climbing and squatting due 
to bilateral knee pain.  Physical examination revealed flexion 
was to 110 degrees and extension was to 0 degrees bilaterally 
with active and passive range of motion.  There was evidence of 
mild to moderate pain of both knees from 100 to 110 degrees of 
flexion.  With three times of repetitive use, the range of motion 
was not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  The Veteran denied any flare-ups in regard to the 
bilateral knee disabilities.  There was no instability of the 
knees bilaterally.  There was mild tenderness along the anterior 
aspect of both knees with crepitus on palpation with mild 
swelling.  The knees were negative for drawers sign or McMurray's 
sign.  The diagnosis was bursitis of both knees with range of 
motion abnormality moderately active at the time of examination.  

On September 2009 VA examination the Veteran was able to ambulate 
without assistance and ascend and descend from the examination 
table without assistance.  He was able to walk briskly without 
any assistive devices from the examination room to the waiting 
room and back (approximately 30 yards).  Physical examination 
included repeat range of motion studies; there was no change in 
range of motion between the first and third attempts.  The left 
knee revealed grade 1/4 nontender edema with palpable crepitus on 
both active and passive range of motion.  Flexion of the left 
knee was from 0 to 140 degrees, with pain at 130 degrees, on both 
active and passive motion.  He had a negative valgus/varum, 
indicative that there were no meniscal problems.  He had a 
negative anterior posterior drawer sign, indicating no signs of 
ACL or PCL ligamentous problems.  He had a negative grind test, 
indicating no signs of meniscal problems in the left knee.  The 
Veteran was able to extend his left knee from 0 to 120 degrees 
with pain at the end of the range of motion.

Regarding the right knee, there was palpable crepitus as well as 
nontender 1/4 edema of the right knee capsule.  Extension was 
from 0 to 120 degrees with pain at 120 degrees, and flexion was 
from 0 to 140 degrees with pain at 130 degrees.  He had a 
negative varus valgum deformity, indicating no signs of lateral 
medial ligamentous tears.  He had negative anterior posterior 
drawer sign, indicating there was no sign of anterior or 
posterior ACL problems.  He had negative grind test, indicating 
there were no problems of the meniscal region.  Deep tendon 
reflexes were graded slowly at 2/4; there were no overt 
deformities of the knees.   The diagnosis was Osgood-Schlatter's 
disease of the bilateral knees as well as chondromalacia patella.

The objective evidence outlined above does not support the 
Veteran's claims for increases in the ratings assigned for his 
knees.  Notably, no examination or treatment report shows 
findings of a compensable level of limitation of flexion (to 45 
degrees) or extension (to 10 degrees), even with factors of pain, 
and use (repetitive motion) considered.  Consequently, a rating 
in excess of 10 percent for either knee under either Code 5260 or 
5261 (or based on a combination of ratings under these two codes) 
is not warranted.  

Furthermore, no examination has found that disability of either 
knee is manifested by more than slight subluxation or lateral 
instability.  In fact, recognition that there is any instability 
(examinations have not shown, and the Veteran has denied 
subluxation) is based on the Veteran's accounts of giving way 
(and his request for a brace, which was accommodated).  
Objectively, all testing for ligamentous laxity has been 
negative.  

The Board has also considered the possibility of separate ratings 
for limitation of motion and for subluxation/instability.  Such 
separate ratings may be awarded where there is both (X-ray 
evidenced) arthritis and instability of a knee.  See VAOPGCPREC 
23-97 (1997).  In the instant case, arthritis of the knees is not 
shown; consequently, separate ratings for arthritis (under Code 
5003) and instability would be inappropriate.

In summary, the schedular criteria for the next higher, 20 
percent, ratings for right and left knee disabilities have not 
been met at any time during the appeal period, and such rating is 
not warranted for either knee.  In deciding these claims, the 
Board has considered the Court's holding in Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the Veteran is entitled to 
increased evaluations for separate periods based on the facts 
found during the appeal period.  As noted above, there is no 
evidence that the Veteran's service-connected knee disabilities 
had manifestations warranting a rating in excess of 10 percent, 
each, at any time during the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  The evidence 
does not show any manifestations/impairment of function not 
encompassed by the schedular criteria.  Therefore, those criteria 
are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).   
Finally, the Veteran works as an insurance adjuster, and the 
matter of a total rating based on unemployability is not raised 
by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for right knee disability is 
denied.

A rating in excess of 10 percent for left knee disability is 
denied.


REMAND

The Veteran testified before the Board in January 2010 that he 
was experiencing pain shooting down his leg related to his low 
back disability.  He reported that he has experienced these 
periodic flare ups of shooting pain in the leg since 
approximately February 2008.  However, there is no indication 
that the Veteran has been afforded a neurological examination to 
address these concerns.  Indeed, there was no report of a 
neurological evaluation noted in the September 2009 VA spine 
examination report.  Consequently, the Board finds that a 
neurological examination is necessary to determine whether the 
Veteran has compensable neurological manifestations of his 
service-connected low back disability.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain, for association 
with the claims file, updated complete 
clinical records of VA treatment, if any, the 
Veteran has received for his low back 
disability since November 2009.  

2.  The RO should then arrange Veteran for a 
neurological evaluation of the Veteran.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination.  
The examiner should determine whether or not 
the Veteran has any neurological 
manifestations associated with his service-
connected low back disability, and if so 
their nature and severity.  The examiner must 
describe all pertinent findings in detail, 
and explained the rationale for all opinions.

3.  The RO should then re-adjudicate the 
claim pertaining to the ratings of the 
Veteran's service connected low back 
disability.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


